Citation Nr: 1113687	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  08-07 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1953 to October 1955.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2007 and January 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, and Cleveland, Ohio, respectively.  In the July 2007 rating decision the RO determined that new and material evidence had not been submitted to reopen a previously denied claim for service connection for bilateral hearing loss, and in the January 2009 decision the Cleveland RO determined that new and material evidence had not been submitted to reopen a previously denied claim of service connection for tinnitus.

This appeal was previously before the Board in November 2009.  The Board found that new and material evidence had been submitted to reopen both claims, and remanded the claims so that treatment records could be requested, and the Veteran could be scheduled for a VA examination.  The case has been returned to the Board for further appellate consideration.

In February 2011, additional evidence was submitted to the Board without a waiver of RO review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in regards to the Veteran's increased rating claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010), are met.

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board points out, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

To establish service connection for tinnitus, the veteran is not obliged to show that his tinnitus was present during active military service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  See Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

The Veteran alleges that his bilateral hearing loss and tinnitus are a result of his military service; specifically as a result of his exposure to machinery noises as a crane operator and from ammunition fire which he was exposed to during training.

Available service treatment records do not note complaints of, treatment for, or diagnoses of bilateral hearing loss or tinnitus.  On the Veteran's October 1955 discharge examination his ears were noted to be normal and a whisper hearing test did not note any loss of hearing (testing indicated 15 out of 15 for each ear). 

The Veteran underwent a VA medical examination in February 1956.  At the time, he indicated that he was employed as a knitter for Burlington Mills.  In a September 1957 VA outpatient treatment record. The Veteran related that during service he served in Germany as a crane operator with the U.S. Army Engineers.  On a June 1961 VA medical examination report, the Veteran listed his occupation since 1956 as a salesman for Blue Plate Foods.   

In June 1983, the Veteran sought treatment for hearing loss with a private physician at Forsyth Head and Neck Associates.  In September 1988, Dr. W. M. S., Jr. noted that the Veteran complained of progressive hearing loss and severe tinnitus during his initial visit in June 1983.  The Veteran reported serving two years of active duty where he fired machine guns and other weapons without the benefit of ear plugs.  The physician noted that a June 1983 audiogram revealed severe, bilateral, high frequency sensorineural hearing loss.  He opined that "noise exposure played a significant role in [the Veteran's] hearing loss."  He was provided with a right hearing aid.

There is a large gap in treatment history, but in April 2007, private physician R. S. treated the Veteran for his hearing loss.  The Veteran reported a history of hearing loss after service, and reported that he did not wear hearing protection in service.  He wore a right ear only hearing aid for the past ten to twelve years.  Audio testing revealed high-frequency sensorineural hearing loss, and the physician noted that the Veteran's hearing loss was probably noise-induced.

In April 2007, Dr. R. S. submitted a statement where he opined that the Veteran's bilateral hearing loss was "the type of hearing loss that comes from excessive noise in military service."

In May 2008, the Veteran had a VA audiology consultation where it was noted that audiologic evaluation indicated a moderate to severe sensorineural hearing loss bilaterally.  A May 2008 addendum noted that the Veteran complained of constant tinnitus bilaterally since 1955 and military noise exposure.  An October 2008 addendum notes "statement added as per service officer request: Tinnitus is likely as not due to military noise exposure."

In April 2010, the Veteran was afforded a VA audio examination; the claims file and medical records were reviewed in conjunction with the examination.  The Veteran reported serving as a crane operator and was exposed to related noise.  He did not have a history of combat exposure or service in Korea.  He denied significant occupational or recreational noise exposure, but did note that he was a hunter.  He claimed bilateral tinnitus, but did not provide a date of onset.  Upon testing for middle ear status, a seal could not be maintained, so results were not available.  He was noted to have moderately severe to profound sensorineural hearing loss in the right ear, and mild to profound sensorineural hearing loss in the left ear.  The examiner noted the Veteran started wearing a hearing aid in his right ear in the mid-1990s, which was about 40 years after service.  He also noted that there was no other documentation of hearing loss or complaints of hearing loss or tinnitus during active service or at the time of military separation, and no evidence of continuity of care between service and treatment nearly 40 years later.  "This examiner is unable to locate any medical evidence or nexus event that would support the conclusion that the hearing loss and tinnitus are attributable to military service.  The effects of presbycusis cannot be ruled out."  The examiner then opined that it was less likely than not that the Veteran's hearing loss and tinnitus were due to service.

The April 2010 VA examination did not include a comprehensive occupational noise-exposure history-as there is no information regarding the Veteran's post-service employment.  Additionally, the examiner did not comment as to the other positive nexus opinions contained in the record.  Lastly, the Veteran's representative argues that presbycusis should not be in consideration due to the Veteran's age when he first received hearing loss treatment in 1983.  On remand, the VA examiner should address the Veteran's post-service work history, the positive nexus opinions on file, and whether presbycusis should apply given the Veteran's age when his hearing loss was first documented.  The examiner should also discuss the whisper test used during the Veteran's separation examination in October 1955.  An additional attempt should be made to run the "middle ear status" test.

On September 2, 2010, the Department of Veterans' Affairs, Veterans Benefits Administration issued Fast Letter 10-35.  The subject was: Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus.  That letter introduced the Duty MOS Noise Exposure Listing, a rating job aid for determinations regarding service connection of hearing loss and/or tinnitus.  The Duty MOS Noise Exposure Listing is a compilation of Department of Defense-verified lists of military occupational specialties (MOSs) and the corresponding probability of hazardous noise exposure.

The Fast Letter indicated that when a claim for hearing loss and/or tinnitus is received, the decision maker must review the claim for: Sufficient evidence of a current disability (including lay evidence); and evidence of hearing loss and/or tinnitus in service; or records documenting an event, injury, disease, or symptoms of a disease potentially related to an audiological disability.

If there is no documented evidence of an in-service illness, injury, or event with which the claimed conditions could be associated, the Duty MOS Noise Exposure Listing will be considered.  Based on the Veteran's records, each duty MOS or duty assignment documented will be reviewed for a determination as to the probability of exposure to hazardous noise on the Duty MOS Noise Exposure Listing.  If the duty position is shown to have a "Highly Probable" or "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event.

In such cases, where there is sufficient evidence of a current disability and the in-service exposure to hazardous noise is conceded based on the Duty MOS Noise Exposure Listing, VA is obligated to request a VA examination and opinion to determine if there is a medical nexus.  The level of probability of exposure conceded, such as "Highly Probable" or "Moderate," should be included in the information provided to the examiner in the body of the examination request.

Finally, it was noted that the Duty MOS Noise Exposure Listing is not an exclusive means of establishing a Veteran's in-service noise exposure. Claims for service connection of hearing loss must be evaluated in light of all evidence of record in each case, including treatment records and examination results.

The Veteran served with the 587th Engineer Co. (Field Maintenance), his military occupational specialty was not specifically noted-although he was noted to have taken a Crane Shovel Operator course, and the Veteran has stated that he served as a crane operator in service.  The Veteran's MOS (crane operator) is not listed in the Duty MOS Noise Exposure Listing; however, there is a listing for Construction Equipment Operator, which indicates "highly probably" hazardous noise exposure.  Acoustic trauma is conceded based on the Duty MOS Noise Exposure Listing, indicating "highly probable" hazardous noise exposure.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA that treated him for his hearing loss, or tinnitus since service.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After any records are obtain and associated with the claims file, the Veteran should be scheduled for a VA audio examination for opinions as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has: (1) bilateral hearing loss and/or (2) tinnitus as a result of active service.  The examiner should be informed that the level of probability of hazardous noise exposure in service is "Highly probable."  The Veteran also testified he had recreational noise exposure after service (hunting).  The examiner is to get a comprehensive occupational noise exposure history, as there is no indication in the claims file as to the Veteran's post-service employment. 

All indicated tests and studies are to be performed.  The examination must include puretone thresholds and the Maryland CNC speech discrimination test.  Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  The examiner should note the positive private physician nexus opinions, the Veteran's October 1955 separation examination, and reconcile the April 2010 notation of presbycusis and the Veteran's age of hearing loss onset.  Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.

4.  After completion of the above and any additional development deemed necessary, the issues remaining on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

